DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 21 December 2020, which has been entered and made of record.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new grounds of rejection presented in this Office Action.

Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C. 112(a) is withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 6-9, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2010/0122175; hereinafter "Gupta") in view of Rappid ("Rappid – shapes") and further in view of Rowland ("Forecasting the 2016 Election").
Regarding claim 1, Gupta discloses A system, comprising: at least one computing device comprising at least one hardware processor and program instructions stored in memory and executable in the at least one computing device that, when executed, direct the at least one computing device (e.g. Fig. 1D) to: receive device data from a plurality of client devices enrolled with a management service configured to remotely oversee operation of the client devices; generate a plurality of operational metrics using the device data describing operation of the client devices ("the monitoring agent 129 monitors and measures any resource of the client 102, such as memory, CPU and disk," para. 133; "The monitoring server 106A may include any type and form performance monitoring service 198 … the performance monitoring service 198 includes one or more monitoring agents 197," para. 61; "the monitoring agent 197 transmits information to the monitoring service 198," para. 63); generate a first metric visualization region; generate a second metric visualization region (e.g. Fig. 4H illustrates multiple metric visualization regions); generate a suggested predefined action for an administrator to implement to improve at least one of the plurality of operational metrics ("recommended, suggested or desired optimization and security configuration actions," para. 169; and generate at least one user interface that comprises the first metric visualization region, the second metric visualization region ("the visualizer 400 displays statistical information on a user's usage of the appliance and/or applications or services provided via the appliance 200. The statistical information may include CPU usage and/or memory usage," para. 168), and the suggested predefined action for transmission to an administrator device for display ("the visualizer may provide a wizard to guide a user to apply recommended, suggested or desired optimization," para. 169; "For 
Gupta does not disclose the first metric visualization region that comprises a first circle and a second circle, each having a predefined width, circumscribing a first respective one of the operational metrics and an icon that describes an increase or a decrease in corresponding ones of the operational metrics over time, wherein a portion of the first circle is filled based on a value of a first subset of the operational metrics corresponding to a first period of time and a portion of the second circle is filled based on a value of a second subset of the operational metrics corresponding to a second period of time, the second period of time being different than the first period of time or the second metric visualization region that comprises a third circle circumscribing a second respective one of the operational metrics and an icon that describes an increase or a decrease in corresponding ones of the operational metrics over time, wherein a portion of the third circle is filled based on a value of a third subset of the operational metrics corresponding to a third period of time.
In the same art of data visualization, Rappid teaches a metric visualization region that comprises a first circle and a second circle, each having a predefined width, circumscribing a first respective one of the operational metrics, wherein a portion of the first circle is filled based on a value of a first subset of the operational metrics corresponding to a first period of time and a portion of the second circle is filled based on a value of a second subset of the operational metrics corresponding to a second period of time, the second period of time being different than the first period of time and a metric visualization region that comprises a third circle circumscribing a second respective one of the operational metrics, wherein a portion of the third circle is filled based on a value of a third subset of the operational metrics corresponding to a third period of time (see multiple graphics on pg. 9).  Note that pg. 9 teaches the techniques: a) first 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the metric visualization teachings of Rappid to Gupta.  The motivation would have been for "a set of flexible, good looking and interactive charts" (Rappid, pg. 7).
The combination of Gupta and Rappid does not disclose the circles circumscribing an icon that describes an increase or a decrease in corresponding ones of the operational metrics over time.
In the same art of data visualization, Rowland teaches a data visualization with a radial chart circumscribing an icon that describes an increase or a decrease in corresponding ones of the operational metrics over time (e.g. the graph on pg. 1 is within a Broadest Reasonable Interpretation of "icon").
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the data visualization teachings of Rowland to the combination of Gupta and Rappid.  The motivation would have been to provide additional data to a user.
Regarding claim 2, the combination of Gupta, Rappid, and Rowland renders obvious wherein the second metric visualization region further comprises a graph that plots the operational metrics over a predefined period of time, the graph being positioned within the third circle (e.g. Rowland, pg. 1).
Regarding claim 4, the combination of Gupta, Rappid, and Rowland renders obvious wherein the graph as generated further comprises a visual indicator for one of the operational metrics corresponding to a current time period (e.g. Rowland, pg. 1).
Regarding claim 6, the combination of Gupta, Rappid, and Rowland renders obvious wherein the first metric visualization region further comprises a fourth circle circumscribing the first circle and the second circle (e.g. Rappid, pg. 9).
Regarding claim 7, the combination of Gupta, Rappid, and Rowland renders obvious wherein the first circle is associated with a first type of the operational metrics, the second circle is associated with a second type of the operational metrics, the third circle is associated with a third type of the operational metrics, and the fourth circle is associated with a fourth type of the operational metrics ("type" is broadly considered to include time periods and/or performance measurements, therefore the different time periods and performance measurements illustrated in Rappid, pg. 9 and the different performance measurements illustrated in Gupta, Fig. 4H teach numerous "types" of operational metrics).
Regarding claims 8, 9, 11, 13, and 14, they are rejected using the same citations and for the same reasons as the rejections of claims 1, 2, 4, 6, and 7, respectively.
Regarding claims 15 and 16, they are rejected using the same citations and for the same reasons as the rejections of claims 1 and 2, respectively.

Claims 3, 5, 10, 12, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gupta, Rappid, and Rowland, and further in view of Lee et al. (US 2019/0129821; hereinafter "Lee").
Regarding claim 3, the combination of Gupta, Rappid, and Rowland does not disclose a computing device directed to generate forecasted metrics for a future period of time, the forecasted metrics determined based at least in part on the operational metrics; and the graph of the metric visualization region is generated to comprise a line plot of the forecasted metrics shown as a continuation of the graph.
In the same art of computer performance data visualization, Lee teaches a computing device directed to generate forecasted metrics for a future period of time, the forecasted metrics determined based at least in part on the operational metrics; and the graph of the metric visualization region is generated to comprise a line plot of the forecasted metrics shown as a continuation of the graph ("forecasting a trend of a time-series data … The time-series data sequence indicates a performance metric associated with operations performed on the one or more computing devices over a period of time … determining, based on the average forecast series, a trend line representing the future trend," para. 40; e.g. forecasted trend line 1254 of Fig. 12B).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lee to the combination of Gupta, Rappid, and Rowland.  The motivation would have been to provide additional information to the administrative user that can be used to inform computer management decisions.
Regarding claim 5, the combination of Gupta, Rappid, and Rowland does not disclose wherein the graph as generated further comprises an upper bound and a lower bound, the upper bound and the lower bound being determined based at least in part on the operational metrics.
In the same art of computer performance data visualization, Lee teaches wherein the graph as generated further comprises an upper bound and a lower bound, the upper bound and the lower bound being determined based at least in part on the operational metrics ("determining an upper boundary line and a lower boundary line," para. 40; e.g. upper boundary line 1258 and lower boundary line 1260 of Fig. 12B).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Lee to the combination of Gupta, 
Regarding claims 10 and 12, they are rejected using the same citations and for the same reasons as the rejections of claims 3 and 5, respectively.
Regarding claim 17, it is rejected using the same citations and for the same reasons as the rejection of claim 3.
Regarding claim 18, the combination of Gupta, Rappid, Rowland, and Lee renders obvious wherein the graph as generated further comprises a visual indicator for one of the operational metrics corresponding to a current time period (e.g. Rowland, pg. 1).
Regarding claim 19, the combination of Gupta, Rappid, Rowland, and Lee renders obvious wherein the graph as generated further comprises an upper bound and a lower bound, the upper bound and the lower bound being determined based at least in part on the operational metrics ("determining an upper boundary line and a lower boundary line," Lee, para. 40; e.g. upper boundary line 1258 and lower boundary line 1260 of Lee, Fig. 12B).
Regarding claim 21, the combination of Gupta, Rappid, and Rowland renders obvious generating a first graph that plots the operational metrics over a predefined period of time, the first graph being positioned within the third circle of the second visualization region in the at least one user interface (e.g. Rowland, pg. 1); generating a third metric visualization that comprises a fourth circle circumscribing a third respective one of the operational metrics (e.g. Rappid, pg. 9) and an icon that describes an increase or a decrease in corresponding ones of the operational metrics over time (e.g. Rowland, pg. 1), wherein a portion of the fourth circle is filled based on a value of a fourth subset of the operational metrics corresponding to a fourth period of time (e.g. Rappid, pg. 9); and generating a second graph that plots the operational metrics over a predefined period of time, the second graph being positioned within the fourth circle of the third visualization region in the at least one user interface (e.g. Rowland, pg. 1).
generating a first plurality of forecasted metrics for a future period of time, the first plurality of forecasted metrics being determined based at least in part on the operational metrics corresponding to the second metric visualization region; the first graph generated to comprise a line plot of the first plurality of forecasted metrics shown as a continuation of the first graph; generating a second plurality of forecasted metrics for the future period of time, the second plurality of forecasted metrics being determined based at least in part on the operational metrics corresponding to the third metric visualization region; or the second graph generated to comprise a line plot of the second plurality of forecasted metrics shown as a continuation of the second graph; wherein the at least one user interface as generated further comprises the third metric visualization region.
In the same art of computer performance data visualization, Lee teaches generating a first plurality of forecasted metrics for a future period of time, the first plurality of forecasted metrics being determined based at least in part on the operational metrics corresponding to the second metric visualization region; the first graph generated to comprise a line plot of the first plurality of forecasted metrics shown as a continuation of the first graph; generating a second plurality of forecasted metrics for the future period of time, the second plurality of forecasted metrics being determined based at least in part on the operational metrics corresponding to the third metric visualization region; or the second graph generated to comprise a line plot of the second plurality of forecasted metrics shown as a continuation of the second graph; wherein the at least one user interface as generated further comprises the third metric visualization region ("forecasting a trend of a time-series data … The time-series data sequence indicates a performance metric associated with operations performed on the one or more computing devices over a period of time … determining, based on the average forecast series, a trend line representing the future trend," para. 40; e.g. forecasted trend line 1254 of Fig. 12B).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754.  The examiner can normally be reached on Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN MCCULLEY/Primary Examiner, Art Unit 2611